Case 2:15-cv-05346-CJC-E Document 433-31 Filed 10/09/20 Page 1 of 12 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25606




                 Exhibit 1-AA
      Evidence Packet in Support of Defendant’s Motions for Summary Judgment


        U.S.D.C., Central District of California, Case No.: 2:15-cv-05346-CJC-E




                                                                   Evidence Packet P.0545
Case 2:15-cv-05346-CJC-E Document 433-31 Filed 10/09/20 Page 2 of 12 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25607



      ANDY DOGALI (admitted Pro Hac Vice)
      adogali@dogalilaw.com
      BARBARA U. UBEROI (California Bar No. 208389)
      buberoi@dogalilaw.com
      Dogali Law Group, P.A.
      401 E. Jackson Street, Suite 1825
      Tampa, Florida 33602
      Tel: (813) 289-0700
      Fax: (813) 289-9435

      EUGENE FELDMAN (California Bar No. 118497)
      eugene@asstlawyers.com
      Arias, Sanguinetti, Stahle & Torrijos, LLP
      6701 Center Drive West, Suite 1400
      Los Angeles, CA 90045
      Telephone: (310) 844-9696

      JENNIFER A. LENZE (California Bar No. 246858)
      jlenze@lenzelawyers.com
      AMANDA D. MCGEE (California Bar No. 282034)
      mcgee@lenzelawyers.com
      Lenze Lawyers, PLC
      1300 Highland Ave., Ste. 207
      Manhattan Beach, CA 90266
      Telephone: (310)322-8800

      Attorneys for Plaintiffs


                      UNITED STATES DISTRICT COURT FOR THE
                         CENTRAL DISTRICT OF CALIFORNIA




                                                      CONFIDENTIAL
                                                       Evidence Packet P.0546
Case 2:15-cv-05346-CJC-E Document 433-31 Filed 10/09/20 Page 3 of 12 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25608

T.P., et al.,                             )   Case No.: 15-cv-5346-R
                                          )
                Plaintiffs,               )   Honorable R. Gary Klausner
                                          )
        v.                                )   NOTICE OF SERVING
                                          )   PLAINTIFFS K.A.C. AND J.L.C.’S
WALT DISNEY PARKS AND                     )   ANSWERS TO DEFENDANT’S
RESORTS U.S. INC.,                        )   SECOND SET OF
                                          )   INTERROGATORIES
                Defendant.
                                      /        TRIAL DATE: March 31, 2020

      Plaintiffs, K.A.C., by and through J.L.C., as Next Friend, Parent and

Natural Guardian and J.L.C., individually, by and through undersigned

counsel, and pursuant to Federal Rule of Civil Procedure 33, give notice of

serving their answers to Defendant’s Second Set of Interrogatories to

Plaintiffs dated September 4, 2019.


                                  DOGALI LAW GROUP, P.A.

                                    /s/Andy Dogali
                                  Andy Dogali, Esq.
                                  Admitted pro hac vice
                                  Barbara U. Uberoi, Esq.
                                  California Bar No. 208389
                                  Dogali Law Group, P.A.
                                  401 E. Jackson Street, Suite 1825
                                  Tampa, Florida 33602
                                  Tel: (813) 289-0700
                                  Fax: (813) 289-9435
                                  Emails: adogali@dogalilaw.com,
                                  buberoi@dogalilaw.com,
                                  lfair@dogalilaw.com
                                  reception@dogalilaw.com



                                                    CONFIDENTIAL
                                                          Evidence Packet P.0547
Case 2:15-cv-05346-CJC-E Document 433-31 Filed 10/09/20 Page 4 of 12 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25609




                                  Eugene Feldman, Esq.
                                  California Bar No. 118497
                                  Arias, Sanguinetti, Stahle & Torrijos, LLP
                                  6701 Center Drive West, Suite 1400
                                  Los Angeles, CA 90045
                                  Telephone: (310) 844-9696
                                  Email: eugene@asstlawyers.com

                                  Jennifer A. Lenze, Esq.
                                  California Bar No. 246858
                                  Amanda D. McGee, Esq.
                                  California Bar No. 282034
                                  Lenze Layers, PLC
                                  1300 Highland Ave., Ste. 207
                                  Manhattan Beach, CA 90266
                                  Attorneys for Plaintiffs




                                                 CONFIDENTIAL
                                                        Evidence Packet P.0548
Case 2:15-cv-05346-CJC-E Document 433-31 Filed 10/09/20 Page 5 of 12 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25610

    ANDY DOGALI (admitted pro hac vice)
    adogali@dogalilaw.com
    BARBARA U. UBEROI (California Bar No. 208389)
    buberoi@dogalilaw.com
    Dogali Law Group, P.A.
    401 E. Jackson St., Suite 1825
    Tampa, Florida 33602
    Tel: (813) 289-0700
    Fax: (813) 289-9435

    EUGENE FELDMAN (California Bar No. 118497)
    eugene@asstlawyers.com
    Arias, Sanguinetti, Stahle & Torrijos, LLP
    6701 Center Drive West, Suite 1400
    Los Angeles, CA 90045
    Tel: (310) 844-9696

    JENNIFER A. LENZE (California Bar No. 246858)
    jlenze@lenzelawyers.com
    AMANDA D. MCGEE (California Bar No. 282034)
    mcgee@lenzelawyers.com
    Lenze Lawyers, PLC
    1300 Highland Ave., Ste. 207
    Manhattan Beach, CA 90266
    Telephone: (310)322-8800

    Attorneys for Plaintiffs

                 UNITED STATES DISTRICT COURT FOR THE
                    CENTRAL DISTRICT OF CALIFORNIA




                                                      CONFIDENTIAL
                                                       Evidence Packet P.0549
  Case 2:15-cv-05346-CJC-E Document 433-31 Filed 10/09/20 Page 6 of 12 Page ID
     REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                   #:25611
 T.P., et al.,                          )      Case No.: 15-cv-5346-R
                                        )
                 Plaintiffs,            )      PLAINTIFFS K.A.C.’S AND
                                        )      J.L.C.’S SUPPLEMENTAL
         v.                             )      ANSWERS TO DEFENDANT’S
                                        )      SECOND SET OF
 WALT DISNEY PARKS                  AND )      INTERROGATORIES
 RESORTS U.S. INC.,                     )
                                        )      Hon. Manuel L. Real
                 Defendant.
                                         /
       Plaintiffs, K.A.C., by and through J.L.C., as Next Friend, Parent and
Natural Guardian, and J.L.C., individually, by and through undersigned counsel,
and pursuant to Federal Rule of Civil Procedure 33, supplements their Answers
to Defendant’s Second Interrogatories to Plaintiffs dated September 4, 2019 as
follows:
                               GENERAL OBJECTIONS
       Plaintiffs object to and disregard Disney’s “Instructions” and
“Definitions” to the extent they exceed or contradict the requirements of the
Federal Rules of Civil Procedure, the Court’s Local Rules, and applicable law.
Words will be defined by their common, customary meaning.
                                  RESPONSES
       INTERROGATORY NO. 13: For each person identified in your response
to Interrogatory No. 1 (verified on April 5, 2016, as well as any supplementary
responses to this interrogatory), describe the nature of your relationship with that
individual, identify every date on which that individual attended any of the
Disney Parks with you, and for each of those dates, describe the approximate
length of time that he/she spent with you, the nature of the individual's knowledge
regarding that visit.
ANSWER: Respondent hereby provides the following response to this request:




                                                      CONFIDENTIAL
                                                               Evidence Packet P.0550
 Case 2:15-cv-05346-CJC-E Document 433-31 Filed 10/09/20 Page 7 of 12 Page ID
    REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                  #:25612

      ss.   Janelle M. Traylor, A.P.R.N., F.N.P., Children’s Urology, 1005 W.
Ralph Hall Pkwy., Ste. 233, Rockwall, TX 75302, Ph: 214-467-7400, urology;
      tt.   Gina M. Viktorin Potts, M.D. – Please note that Dr. Viktorin Potts last
known address was listen in answer to Interrogatory No. 3; she may no longer
practice at that address. See Bates Nos. KAC,JLC0176-0182, KAC,JLC0393,
KAC,JLC0396-0403,        KAC,JLC0450,       KAC,JLC0459,        KAC,JLC1272-1274,
KAC,JLC1280-1281, and KAC,JLC1335-1336;
      uu.   Golder N. Wilson, M.D. – See answer to Interrogatory No. 3;
      vv.   Hua Tracy Xu, P.A., Children’s Health, 1935 Medical District Dr.,
Dallas, TX 75235, see Bates Nos. KAC,JLC0241-0242; and
      ww. Ilana Zeltser, M.D., Children’s Health, 1935 Medical District Dr.,
Dallas, TX 75235, see Bates Nos. KAC,JLC0275-0281, and KAC,JLC0351-0352.


      INTERROGATORY NO. 17: Identify in detail any medical or mental
health diagnoses that Plaintiffs have received over the past six (6) years and the
current status of any such diagnoses, including whether any drugs or therapy were
prescribed and/or provided. Your answer should specify when each illness,
disease, disability, psychological condition, or other physical or mental condition
for manifested, was first diagnosed, the health care provider who made the
diagnosis, its treatment and duration and whether Plaintiff was hospitalized or
institutionalized for it (and if so, when and where).
ANSWER: Objection in that this request is duplicative. Please refer to the
answers to Interrogatories 3, 15, and 16.


      INTERROGATORY NO. 18: Identify any visits made by Plaintiffs to
any Disney Park not previously identified in your response to Interrogatory No.
8, including but not limited to the following for each visit:




                                                        CONFIDENTIAL
                                                                Evidence Packet P.0551
 Case 2:15-cv-05346-CJC-E Document 433-31 Filed 10/09/20 Page 8 of 12 Page ID
    REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                  #:25613

      a. The date(s) of the visit(s);
      b. What ticket media was used to enter the park(s);
      c. Any services or accommodations provided to (or available for use by)
           Plaintiffs during each visit, including DAS or readmission passes; and
      d. All rides, attractions, shows, stores, character meet and greets, and other
           activities that Plaintiffs attended or experienced during each visit.
ANSWER: Respondent visited Walt Disney World on:
      a. May 16, 2016 – May 22, 2016;
      b.      Respondent used previously obtained complimentary tickets and
purchased additional tickets;
      c.      Respondent received three (3) readmission passes for Epcot and a DAS
accommodation that had continued problems linking to the park passes in our party;
and
      d.      Respondent visited: May 17, 2016 - Spaceship Earth and two visits to
Epcot Guest Relations, May 18, 2016 - Festival of Lion King, Tricera Top Spin, and
Animal Kingdom Guest Relations, and a restaurant, May 20, 2016 – Epcot Test
Track.


      INTERROGATORY NO. 19: Aside from Disney Parks, identify each
and every amusement or theme park Plaintiffs have visited, either individually or
together, over the past five (5) years, the type of ticket used to access each park,
any services or accommodations provided to Plaintiffs at those parks, and the
dates of each visit.
ANSWER: Respondent has not visited any other amusement or theme parks
within the past five (5) years.




                                                          CONFIDENTIAL
                                                                   Evidence Packet P.0552
 Case 2:15-cv-05346-CJC-E Document 433-31 Filed 10/09/20 Page 9 of 12 Page ID
    REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                  #:25614

      INTERROGATORY NO. 20: Identify any trips or vacations taken by
K.A.C. since April 5, 2016 and indicate whether K.A.C. travelled by car or plane
for each such trip or vacation.
ANSWER: Since April 5, 2016, Respondent has taken the following trips:
      a. May 2016, Disney World via plane;
      b. March 2017, Memphis, TN via car;
      c. June 2017, Seattle WA via plane;
      d. March 2018, Lafayette, LA via car;
      e. June 2018, Niagara Falls via plane;
      f. April 2019, New Orleans, LA via plane; and
      g. July 2019, Nashville, TN via plane.


      INTERROGATORY NO. 21: Describe all full or part-time employment
K.A.C. has had over the past five (5) years, including, for each employer, the
employer’s name and address, a description of K.A.C.’s responsibilities,
K.A.C.’s title(s) during the period of employment, employment begin and end
dates, whether the employment is/was full or part time, and the name and contact
information for all supervisors and/or managers.
ANSWER: K.A.C. is not employed.


      INTERROGATORY NO. 22: Describe all volunteer positions, training
programs, group activities or sports, classes, or other regularly scheduled
activities in which K.A.C. participated over the past five (5) years, including, for
each activity, the name and description of the activity, a description of K.A.C.’s
participation in the activity, activity begin and end dates, frequency of K.A.C.’s
participation in the activity, and name and contact information for any teacher,




                                                      CONFIDENTIAL
                                                               Evidence Packet P.0553
 Case 2:15-cv-05346-CJC-E Document 433-31 Filed 10/09/20 Page 10 of 12 Page ID
     REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                   #:25615

supervisor, coordinator, instructor, caretaker, counselor, coach, or other leader
with knowledge of K.A.C.’s participation in the activity.
ANSWER: Please review answers to Interrogatories Nos. 3 and 6 which address
the information this request seeks. K.A.C. has participated and participates in the
programs below. The names of current programs are italicized:
      a.    Behavioral Transformations, 2701 Sunset Ridge Dr., Ste. 303,
Rockwall, TX 75032, Ph: 469-458-9021. See Bates Nos. KAC,JLC-4602-5308 and
KAC,JLC5163-5235 for additional information sought by this request; and
      b.    Focus on the Future Training Center, 1717 W. Plano Pkwy., Plano, TX
75075, Ph: 972-599-1400: see information in K.A.C.’s answer to Interrogatory No.
6.
                        CERTIFICATE OF SERVICE
      I HEREBY CERTIFY that on this ____ day of October, 2019 a true and
correct copy of the foregoing was furnished via electronic mail to:

 Jason Strabo, Esq.                       Kerry A. Scanlon, Esq.
 McDermott Will & Emery LLP               Jeremy White, Esq.
 2049 Century Park East, Suite 3200       Julie McConnell, Esq.
 Los Angeles, CA 90067                    McDermott Will & Emery LLP
 jstrabo@mwe.com                          The McDermott Building
                                          500 North Capital Street, N.W.
                                          Washington, DC 20001
                                          kscanlon@mwe.com;
                                          jmwhite@mwe.com
                                          jmcconnell@mwe.com

                               DOGALI LAW GROUP, P.A.

                                /s/Andy Dogali
                               Andy Dogali
                               Admitted pro hac vice
                               Fla. Bar No.: 0615862
                               401 East Jackson St., Suite 1825



                                                      CONFIDENTIAL
                                                              Evidence Packet P.0554
                         Case 2:15-cv-05346-CJC-E Document 433-31 Filed 10/09/20 Page 11 of 12 Page ID
                             REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                                           #:25616




                           1                                          Tampa, FL 33602
                                                                      Telephone: (813) 289-0700
                           2                                          Facsimile: (813) 289-9435
                           3                                          adogali@dogalilaw.com
                           4                                          And
                           5                                          EUGENE FELDMAN
                           6                                          California Bar No. 118497
                                                                      Arias, Sanguinetti, Stahle & Torrijos, LLP
                           7
                                                                      6701 Center Drive West, Suite 1400
                           8                                          Los Angeles, CA 90045
                           9                                          Telephone: (310) 844-9696
                                                                      eugene@asstlawyers.com
                          10
                          11                                          AND
                                                                      Jennifer A. Lenze, Esq.
                          12
DOGALI LAW GROUP, P.A.




                                                                      California Bar No. 246858
                          13                                          Amanda D. McGee, Esq.
                          14                                          California Bar No. 282034
                                                                      Lenze Layers, PLC
                          15                                          1300 Highland Ave., Ste. 207
                          16                                          Manhattan Beach, CA 90266
                                                                      Telephone: (310) 322-8800
                          17                                          jlenze@lenzelawyers.com
                          18                                          mcgee@lenzelawyers.com
                          19                                          Attorneys for Plaintiffs

                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
                                                                              Page 18
                                 Plaintiffs K.L.C.’s and J.L.C.’s Answers to Defendant’s Second Set of Interrogatories
                                 T.P., et al. v. Walt Disney Parks & Resorts US, Inc.                            Case No. 15-CV-5346-R
                                                                                                   CONFIDENTIAL
                                                                                                        Evidence Packet P.0555
Case 2:15-cv-05346-CJC-E Document 433-31 Filed 10/09/20 Page 12 of 12 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25617




                                                        Evidence Packet P.0556
